UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

DEMIKA UNTURIA PORTERFIELD, )
)
Plaintiff, ) Cas.e: 1:‘|6-cv-O1343
) Ass_lgned To ; Unassigned
v. ) Asslgn. |`)ate : 6/28/2016
) Description; Pro Se Gen_ Civg¢
U.S. ARMY, )
)
Defendant. )
MEMORANDUM OPINION

This matter is before the Court upon consideration of plaintiffs application to proceed in
forma pauperis and her pro se complaint. The application will be granted, and the complaint

will be dismissed without prejudice.

The plaintiff appears to challenge her chronic adjustment disorder diagnosis, and it
appears that she does so in the context of a request for disability benefits or other benefits to
which she may be entitled following her service in the United States Army. The Secretary of
Veterans Affairs "shall decide all questions of law and fact necessary to a decision by the
Secretary under a law that affects the provision of benefits by the Secretary to veterans or the
dependents or survivors of veterans." 38 U.S.C. § 51 l(a). The Secretary’s decision "as to any
such question shall be final and conclusive and may not be reviewed by any other official or by
any court[.]" Id. Therefore, this federal district court does not have jurisdiction over matters
relating to veterans benefits. See Price v. United States, 228 F.3d 420, 421-22 (D.C. Cir. 2000)
(per curiam) ("As amended by the Veterans judicial Review Act . . . , the Veterans’ Benefits Act
of l957 . . . precludes judicial review in Article III courts of [Veterans Administration] decisions

affecting the provision of veterans’ benefits"), cert. denied, 534 U.S. 903 (2001); see Peavey v.

 

§§

Holder, 657 F. Supp. 2d l80 (D.D.C. 2009) (dismissing challenge to VA’s decisions on claim for
benefits notwithstanding veteran’s "attempts to avoid application of § 51 l by labeling his claims

as constitutional claims").

The Court will dismiss the complaint for lack of subject matter jurisdiction. An Order is

issued separately.  
DATE; é/z-///A  §§

United States District Judge